Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 1-3 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
In Claim 1, the closest prior art of record CN205654567U teaches “a luminous fan, comprising: a main body, a fan frame, a single propeller, a single outer light guide ring and a single inner light guide ring, the single outer light guide ring mounted on the single inner light guide ring  and surrounding the single inner light guide ring, and the single outer light guide ring exposed from the luminous fan; and at least one light source  , disposed between the single outer light guide ring and the single inner light guide ring, whereas prior art  US 20120257999 teaches a luminous fan with a plurality of propellers, however neither of the prior art of record teach the limitations of “a plurality of propellers and an outer light guide ring and a plurality of inner light guide rings, the plurality of inner light guide rings mounted on the fan frame, the plurality of inner light guide rings each having an air channel, the plurality of propellers respectively located in the air channels, the outer light guide ring mounted on the plurality of inner light guide rings and surrounding the plurality of inner light guide rings, and the outer light guide ring exposed from the luminous fan; and at least one light source, disposed between the outer light guide ring and at least one of the plurality of inner light guide rings” nor would it be obvious to modify the reference to include such limitations.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875